 


115 HCON 118 : Authorizing the printing of “United States Capitol Grounds: Landscape Architect Frederick Law Olmstead’s Design for Democracy” as a House document.
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
115th CONGRESS 
2d Session 
H. CON. RES. 118 
IN THE SENATE OF THE UNITED STATES 

May 7, 2018
Received and referred to the Committee on Rules and Administration

CONCURRENT RESOLUTION 
Authorizing the printing of United States Capitol Grounds: Landscape Architect Frederick Law Olmstead’s Design for Democracy as a House document. 
 
 
1.United States Capitol Grounds: Landscape Architect Frederick Law Olmstead’s Design for Democracy 
(a)Printing as House DocumentThe book entitled United States Capitol Grounds: Landscape Architect Frederick Law Olmstead’s Design for Democracy, prepared by the Office of the Architect of the Capitol, shall be printed as a House document under the direction of the Joint Committee on Printing.  (b)Style; bindingThe book described in subsection (a) shall be printed in such style, form, and manner and with such binding as the Joint Committee on Printing may direct, in consultation with the Clerk of the House of Representatives and the Secretary of the Senate. 
(c)Number of copiesIn addition to the usual number of copies, there shall be printed for the use of the Architect of the Capitol the lesser of— (1)5,000 copies of the book printed under this section; or 
(2)such number of copies of the book as does not exceed a total production and printing cost of $400,000.   Passed the House of Representatives April 26, 2018.Karen L. Haas,Clerk 